[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-16446                ELEVENTH CIRCUIT
                                                             JULY 13, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                  D. C. Docket No. 08-00325-CR-J-34HTS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CORNELIUS MURPHY,
a.k.a. Kemo,
a.k.a. Ookie,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 13, 2010)

Before BARKETT, HULL and HILL, Circuit Judges.

PER CURIAM:
      A. Russell Smith, appointed counsel for Cornelius Murphy in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Murphy’s conviction and

sentence are AFFIRMED.




                                          2